United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2314
                      ___________________________

                                 Gerald Richter

                     lllllllllllllllllllllPetitioner - Appellant

                                         v.

Lawrence A. Richter, Trustee of Donald H. Richter Revocable Living Trust dated
  March 31, 2011 as amended, et al; Waldemar B. Senyk, District Court Judge,
                 Seventh Judicial District, State of Minnesota

                    lllllllllllllllllllllRespondents - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                         Submitted: January 24, 2020
                           Filed: January 29, 2020
                                [Unpublished]
                                ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Gerald Richter appeals the district court’s1 dismissal of his pro se civil action
raising claims related to a prior Minnesota state-court judgment. Upon carefully
reviewing the record and the parties’ arguments on appeal, we find no basis for
reversal. See Gisslen v. City of Crystal, Minn., 345 F.3d 624, 626-27 (8th Cir. 2003)
(standard of review; district courts have no authority to review state-court decisions
because federal jurisdiction to review state-court judgments is vested exclusively in
United States Supreme Court). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                          -2-